Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-2, 4-9 and  21, 23 has been reviewed and are addressed below.  Claims 11-20 has been withdrawn. Claims 3 and 22 has been withdrawn.

Response to Amendment/Arguments
Applicant’s amendments filed on 11-1-21 has been entered and are addressed below.
With respect to applicant’s argument regarding the 101 rejection, applicant argues that the present case, the claims do not fall the claims do not recite mental process, specifically the claimed operations prevent a heart failure event. Examiner respectfully disagrees. The claims determines the probability of a heart attack from happening depending on the PAP data, which then schedules an appointment for the patient. This can be performed using a computer to perform the analysis based on received data. The scheduling of an appointment can be performed by a person.
Applicant argues that the claim improves the determining probability of a predetermined hf event. Examiner respectfully disagrees. The claims do not improve the computer technology itself rather it users a generic computer to execute the abstract idea.
Applicant argues that the claims recite significantly more than a judicial exception, similar to Bascom. Examiner respectfully disagrees. Unlike in Bascom there is no unusual arrangement of additional elements, rather we have a generic computer executing the abstract idea.
Applicant argues that Qureshi does not teach or suggest the claimed detection of pulmonary artery pressure data as physiologic data. Examiner respectfully disagrees. Though Qureshi does not explicitly teach that pulmonary artery pressure data as physiologic data is detected, it does teach in paragraph 74 “a subject has a risk for developing a condition, then preventative measures can be taken to reduce the likelihood of the subject developing the condition” and in paragraph 85 that “the system can provide patient care protocols by providing patient care modules for a plurality of specific conditions. The specific conditions can include diabetes, hypertension, congestive heart failure” meaning the system can identify risks of developing a condition including congestive heart failure. Kale teaches the limitation of using pulmonary artery pressure data as physiologic data.
Applicant argues that Qureshi does not alter the risk score based on patient based parameters to determine a priority score of the patient, the alteration is based on different information, namely patient based parameters, the alternation is not based on new PAP data. Examiner respectfully disagrees. Applicant argues that the patient based parameters is different from the new PAP data, however examiner disagrees. The claim makes no distinction of what the difference between PAP data versus patient based parameters. PAP (pulmonary artery pressure) can broadly be interpreted as patient based parameters since there is no real distinction between the two, they are both patient data/parameters.
Applicant’ argues that Kenedy does not include an implantable sensor and does not monitor a patient to detect pulmonary artery pressure. Examiner respectfully disagrees. Kenedy was not relied for that specific limitation, rather Kale was used to detect pulmonary artery pressure. Applicant argues that there is no motivation to combine Qureshi and Kenedy. Examiner disagrees and provided that one of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Qureshi with Kenedy with the motivation of increasing efficiency in the healthcare industry as well as potentially minimizing adverse reactions, complications and deaths (Kenedy paragraph 26).
Applicant argues that Kale does not make up for the deficiencies of Qureshi and Kenedy and that Kale measures hemodynamic parameters from heart valve signals and does not measure pulmonary artery pressure. Examiner respectfully disagrees. Kale in paragraph 32 recites “such hemodynamic measurements include systolic blood pressure, diastolic blood pressure, pulmonary arterial blood pressure (systolic, diastolic and mean)”. Applicant argues further that Kale would afford no motivation to modify Qureshi to determine a risk score that is indicative of probability that the patient will experience the predetermined heart event in at least one of one week, two weeks, or one month from detection of the PAP data. Examiner respectfully disagrees. The motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 21, 23-27  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-2, 4-9, 21, 23-27 are drawn to a system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 recite “monitor pulmonary artery pressure of a patient to detect pulmonary artery pressure (PAP) data as a physiologic data”, “determine a probability of a predetermined heart failure (HF) event based on the PAP data to determine a risk score for a patient wherein the risk score is indicative of the probability that the patient will experience the predetermined the heart failure event within a predetermined interval of time following detection of the PAP data”, “alter the risk score based on patient based parameters to determine priority score of the patient”, “compare the priority score of the patient to priority scores of other patients”, “assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients”, “schedule an appointment for the patient based on the rank”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “system”, “one or more processors”, “sensor” ,”implantable sensor” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “one or more processors configured to execute program” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 105 states that "server 802 is a computer system that provides services to other computing systems over a computer network. The server 802 controls the communication of information such as cardiac signal waveforms, ventricular and atrial heart rates, and detection thresholds. The server 802 interfaces with the communication system 812 to transfer information between the programmer 806, the local RF transceiver 808, the user workstation 810 as well as a cell phone 814 and a personal data assistant (PDA) 816 to the database 804 for storage/retrieval of records of information”.
Paragraph 11 states that “a system for prioritizing patients for clinician management is provided that includes one or more processors configured to execute program instructions. When program instructions are executed, the one or more processors receive a risk score for a patient inputted into the one or more processors at an interface, and determine a first variable related to the patient based on historical data. When program instructions are executed, the one or more processors also alter the risk score by a predetermined amount based on the determined first variable to provide an updated risk score, determine a second variable related to the patient based on sensor data received by the one or more processors”.
Paragraph 3 recites “Implantable sensors are utilized to passively measure the pulmonary artery pressure (PAP)”.
The claims recite additional elements “one or more processors configured to execute program” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2, 4-9, 21, 23-27 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-9, 23-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi (20150019259) in view of  Kenedy (2010/0063930) and Kale (2017/0188978).
With respect to claim 1 Qureshi teaches  a system for prioritizing patients for clinician management comprising: 
an implantable sensor configured to monitor a patient to detect physiologic data (Qureshi paragraph 83 “The clinical information received from the patient can be from one or more sensors worn by or implanted in the patient”); 
one or more processors configured to execute program instructions to (Qureshi paragraph 84 “comprising a processor”): 
determine a probability of a predetermined heart failure (HF) event (Qureshi paragraph 74 “a subject has a risk for developing a condition, then preventative measures can be taken to reduce the likelihood of the subject developing the condition” and in paragraph 85 that “the system can provide patient care protocols by providing patient care modules for a plurality of specific conditions. The specific conditions can include diabetes, hypertension, congestive heart failure), 
based on the data, to determine a risk score for a patient, wherein the risk score is indicative of the probability that the patient will experience the predetermined heart failure event within a predetermined interval of time following detection of data (Qureshi paragraph 24 “system described herein can use data analytic methods to identify short- and long-term risks for a subject's health. The identification of these risks can then be used to create care protocols specific to a subject and a subject's condition to mitigate the associated risks”); 
alter the risk score based on patient-based parameters to determine a priority score of the patient (Qureshi paragraph 92 “the score is updated based on a change in the first subject's condition. In some embodiments, the method further comprises providing to the care manager a suggested order of priority for attending to each of a group of scored subjects based on the scores of the scored subjects. In some embodiments, the order of priority is updated based on a change of a score of one of the scored subjects”); 
compare the priority score of the patient to priority scores of other patients (Qureshi paragraph 72 “The scores can then be compared to a population of scored subjects”); 
assign a rank to the patient based on the comparison of the priority score of the patient to the priority scores of the other patients (Qureshi paragraph 72 “ability of the system to score and rank patients can be done by assigning scores to patients based on, for example, the gravity of a subject's condition, the risk of a subject in developing a condition, and where a subject falls on the progression of a care protocol. The scores can then be compared to a population of scored subjects to create a ranking of the subjects in the system. The ranking can then be used to determine when a subject should be given care and which interventions the subject should be assigned”). 
Qureshi does not explicitly teach schedule an appointment for the patient based on the rank.
Kennedy teaches “open provider appointment schedule step 932, the provider website opens the scheduling page so that available appointment dates and times are displayed or otherwise presented to the user. Alternatively, the page may request contact information that will be used by the provider to contact the user or customer in response to a request to schedule an appointment with the provider” (Kenedy paragraph 61).
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Qureshi with Kenedy with the motivation of increasing efficiency in the healthcare industry as well as potentially minimizing adverse reactions, complications and deaths (Kenedy paragraph 26).
Qureshi in view of Kenedy do not teach pulmonary artery pressure (PAP) data.
Kale teaches method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume (Kale 26).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).

With respect to claim 2, Qureshi in view of Kenedy teaches the system of claim 1, wherein the altering the risk score to determine the priority score for a patient comprises: 
Qureshi does not explicitly teach determining a time period since a last appointment for the patient, receiving medication titration data for the patient nor inputting the probability of the predetermined heart failure event, the time period since the last appointment for the patient, and medication titration data into a patient prioritization algorithm that generates the priority score.
Kennedy teaches “previous treatment” (Kenedy paragraph 47); 
Kennedy teaches “chemical treatments” (Kenedy paragraph 40); 
Kennedy teaches “Measures of success can be based on subjective outcome data, such as success as judged by a service provider or satisfaction as rated by a customer, or they can be based on objective outcome data such as physiological measurements taken using a calibrated medical device. Success levels, which can take the form of standardized values and serve as measures of success, can be derived from other measures of success and may be represented as numerical/quantitative success levels (e.g., values on a scale of 1-10) or categorical/qualitative success levels (e.g., poor, fair, good, excellent). Outcomes as referred to in this disclosure can represent and be derived from various kinds of measures of success and have a range of values, including different levels of success (i.e., success levels)”(Kenedy paragraph 40).
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Qureshi with Kenedy with the motivation of increasing efficiency in the healthcare industry as well as potentially minimizing adverse reactions, complications and deaths (Kenedy paragraph 26).


With respect to claim 4 Qureshi in view of Kenedy and Kale teaches the system of claim 1, wherein calculating the risk estimate includes determining one of patient heart rate or medication usage (Qureshi paragraph 48).

With respect to claim 5 Qureshi in view of Kenedy and Kale teaches the system of claim 1, wherein determining the probability of the predetermined event further comprises: calculating the probability of the predetermined heart failure event based on historical data wherein the historic data includes at least one of (Qureshi paragraph 51).
Qureshi does not explicitly teach a) a median or average score risk score from multiple previous visits or 
b) a weighted average of previous risk scores with the more recent test scores receiving greater weight.
Kenedy teaches where evaluations of the success of a service or provider are obtained from multiple sources (e.g., from customer, provider and/or a third party), the results of the evaluations can be indicated separately in the dataset, or they can be used to derive a single value for outcome by averaging or weighted averaging of the evaluations (Kenedy paragraph 49). 
One of ordinary skill in the art would have found it obvious at the time of filing to combine the teachings of Qureshi with Kenedy with the motivation of increasing efficiency in the healthcare industry as well as potentially minimizing adverse reactions, complications and deaths (Kenedy paragraph 26).

With respect to claim 6 Qureshi in view of Kenedy and Kale teaches the system of claim 6, wherein the historical data includes one of previous patient risk estimates, patient co-morbidities, demographics, or medication changes (Qureshi paragraph 26).

With respect to claim 8 Qureshi in view of Kenedy and Kale teaches the system of claim 1. Qureshi in view of Kenedy does not teach wherein the sensor is configured to monitor pulmonary artery pressure and wherein determining the risk score for the patient further comprises: forming a linear model; receiving systolic pulmonary artery pressure, diastolic pulmonary artery pressure, and heart rate data from an existing group of patients; creating a generalizable estimator based on the received systolic pulmonary artery pressure, diastolic pulmonary artery pressure, and heart rate data from an existing group of patients; and utilizing the pulmonary artery pressure in with the generalizable estimator.
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy and Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).

With respect to claim 9 Qureshi in view of Kenedy and Kale teaches the system of claim 1. Qureshi in view of Kenedy do not teach wherein determining the risk score for the patient further comprises: forming a non-linear model; and utilizing the pulmonary artery pressure data in the non-linear model. 
Kale teaches a method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume and dP/dTmax may employ a similar formula using the different cardiac time intervals having the general form: A1+A2*(cardiac time intervals), where A1 and A2 denote predetermined numerical constants, or the form, Y(n)=b+.SIGMA.w.sub.i*x.sub.i(n)+.epsilon.(n), or a non-linear regression model equation (Kale paragraph 57).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy and Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).


With respect to claim 23, Qureshi in view of Kenedy and Kale teaches the system of claim 1 wherein the one or more processors is further configured to alter the risk score, indicative of the probability that the patient will heart failure, based on at least one of the following patient based parameters: a) time since a last appointment, visit, or measurement; b) risk scores of a group of patients; c) changes in medication usage; or d) data related to the group of patients, including at least one of: i) demographics; ii) percentage of the group of patients with similar physiologic data that experience heart failure; iii) effect of medication on the group of patients; or iv) morphological data (Qureshi paragraph 99 “group of scored subjects” and paragraph 72 “the scores can then be compared to a population of scored subjects to create a ranking of the subjects in the system”).

With respect to claim 23 Qureshi teaches the system of claim 1, wherein, to alter the risk score, the one or more processors are further configured to: categorize the risk score into one of a high, medium or low risk category, each of the high, medium and low risk categories having a corresponding group of high, medium or low alteration values, respectively, to be applied as alterations to the risk score (Qureshi paragraph 109).

With respect to claim 24 Qureshi teaches the system of claim 1, wherein, to alter the risk score, the one or more processors are further configured to: categorize the risk score into one of a high, medium or low risk category, each of the high, medium and low risk categories having a corresponding group of high, medium or low alteration values, respectively, to be applied as alterations to the risk score (Qureshi paragraph 92 “the score is updated based on a change in the first subject's condition. In some embodiments, the method further comprises providing to the care manager a suggested order of priority for attending to each of a group of scored subjects based on the scores of the scored subjects. In some embodiments, the order of priority is updated based on a change of a score of one of the scored subjects”) .

With respect to claim 25 Qureshi teaches the system of claim 24, wherein, to alter the risk score, the one or more processors are further configured to: alter the risk score, utilizing the corresponding group of high, medium and low alteration values, based on the patient based parameters (Qureshi paragraph 109).

With respect to claim 26 Qureshi teaches the system of claim 1, wherein the predetermined heart failure event represents an event requiring hospitalization of the patient with a number of days of the detection of the PAP data (Qureshi paragraph 43).

With respect to claim 27 Qureshi teaches the system of claim 1. Qureshi does not teach wherein, to determine the probably of the predetermined HF event, the one or more processors are further configured to: apply an algorithm to extract one or more of the following basic features from the PAP data: i) systolic PAP data (PAPsystoi,), ii) diastolic PAP data (PAPdiastolic), iii) average PAP (PAPmean), or iv) heart rate, the algorithm further configured to extract one or more of the following derived features from the PAP data: i) PAP variance, ii) heart rate variability, iii) respiratory modulations, iv) cardiac output, v) minimum change in PAP per unit of time, vi) maximum change in PAP per unit of time, vi) mean change in PAP per unit of time, vii) dicrotic notch time, or viii) dicrotic notch pressure.
Kale teaches method of measuring a parameter indicative of left and right ventricular ejection fraction, pulmonary artery systolic and diastolic blood pressure, systolic blood pressure and diastolic blood pressure, ventricular diastolic pressure, stroke volume, cardiac output, vascular resistance, global longitudinal strain, fluid status, E/E', pulmonary capillary wedge pressure, left ventricle end diastolic volume (Kale 26).
One of ordinary skill in the art at the time of filing would have found it obvious to combine the teachings of Qureshi in view of Kenedy with Kale with the motivation of providing efficiency and ensure that attending physicians get important information in a timely fashion, even when remote from patients' locations. This may be especially useful in certain treatments or with respect to monitoring of certain conditions, such as may be required or desirable during administration of certain drugs or with respect to titration of diuretics (Kale paragraph 59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626